ON MOTION TO QUASH INTERLOCUTORY APPEAL
PER CURIAM.
This is a motion to quash plaintiff’s interlocutory appeal from an order dismissing a count based on alleged usury.
Appellee, West Florida Enterprises, grounds its motion to quash the instant appeal on the contention that an action based on usury is one cognizable at law and thus not subj ect to interlocutory appeal by reason of Florida Appellate Rule 4.2, subd. a, 32 F.S.A.
We are persuaded that appellee’s motion is well founded. Notwithstanding that the most recent revision of the Florida Rules of Civil Procedure has abolished the distinction between actions at law and in equity, Florida Appellate Rule 4.2, subd. a continues to provide that interlocutory orders in actions at law may be appealed only where such interlocutory orders relate to venue or jurisdiction over the person.
In the case at bar, it is true that the first count in plaintiff’s complaint asserts a matter cognizable in equity; however, the order sought to be reviewed herein does not relate to said equitable count. It relates instead to the second count sounding in law and thus falls outside the class of interlocutory orders which may be reviewed by this court in conformance with Florida Appellate Rule 4.2, subd. a. See Easley v. Garden Sanctuary, Inc., 120 So.2d 59, 78 *724A.L.R.2d 1199 (Fla.App.2d 1960), and Papy v. Munroe and Chambliss National Bank of Ocala, 204 So.2d 42 (Fla.App.1st 1967).
Interlocutory appeal dismissed.
WIGGINTON, C. J., and CARROLL, DONALD K., and SPECTOR, JJ., concur.